877 F.2d 59Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lewis Henry DEAN, Petitioner-Appellant,v.STATE of NORTH CAROLINA, Attorney General of North Carolina,Respondents-Appellees.
No. 89-7577.
United States Court of Appeals, Fourth Circuit.
Submitted April 25, 1989.Decided May 25, 1989.Rehearing Denied June 21, 1989.

Lewis Henry Dean, appellant pro se.
Barry Steven McNeill, Office of the Attorney General of North Carolina, for appellees.
Before K.K. HALL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Lewis Henry Dean seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Dean v. State of North Carolina, C/A No. 88-789-D (M.D.N.C. Mar. 22, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.